Mr. Justice Hill
delivered the opinion of the oourt:
This was an action by defendant in error in the district court of Weld county to foreclose, as a mortgage, a deed of trust on real estate given to secure the payment of a promissory note; judgment and decree of foreclosure were awarded to the plaintiff, from which the defendant secured the necessary order for appeal, but failed to perfect the same, and thereafter brought' the suit here for review upon error.
The two principal assignments of error made are: First, in rendering judgment for a greater amount of interest than was admitted to be due; second, in the amount of the allowance of attorney fees provided for under the provisions of the note.
*347At the oral argument, in response to questions by tbe court, counsel for plaintiff in error admitted that, some time after tbis suit was instituted in this court, and before the period of redemption had expired, the plaintiff in error paid the judgment and costs in full which he now seeks to have reviewed by this court. Under these conditions, we shall decline to do so, there being no- judgment to' be reviewed. Courts are organized for the purpose of determining live questions between parties who are interested or affected by such determination.— Hunter v. Dickinson et al., 3 C. A. 378; Floyd v. Cochran, 24 Colo. 489; State Board of Equalization et al. v. The People, etc., 30 Colo. 271; 2 Cyc., page 659; 3 Cyc., page 188.
For these reasons, the ■ writ of error is dismissed. Dismissed.
Chief Justice Steele and Mr. Justice Gabbert concur.